Case 1:19-cv-11160-AJN Document 8
                                7 Filed 04/23/20
                                        04/22/20 Page 1 of 1




                                                                         4/23/2020




                            The initial pre-trial conference currently scheduled for
                            May 1, 2020 is hereby adjourned to June 5, 2020 at
                            3:00 p.m.
                            SO ORDERED.

                                            SO ORDERED.         4/23/20




                                            Alison J. Nathan, U.S.D.J.
